Citation Nr: 1537342	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

In his substantive appeal the Veteran requested a hearing before a member of the Board; however, the Veteran subsequently withdrew that hearing request.

The Veteran's claim was remanded by the Board in January 2012 for additional development.  It is now again before the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files as well as electronic records within Virtual VA and the Veterans Benefits Management System.  A review of the electronic records reveals that they are duplicative of the records found within the paper claims files.


REMAND

While the Board sincerely regrets the delay, additional development is required before the Board decides the appeal.

In January 2012, the Board remanded this matter for attempted corroboration of the Veteran's claimed in-service stressors, and for VA examination and opinion.  Substantial compliance was not achieved for either of these remand directives.

The Appeals Management Center (AMC), following the Board's remand, attempted to contact the Veteran in order to obtain information related to his stressors so that an attempt at corroboration could be made.  The Veteran was unresponsive to the AMC's January 2012 and March 2013 letters requesting dates and places of the claimed stressors.  The AMC then, in May 2013, associated a formal finding with the record regarding the lack of information needed to corroborate a stressor.  In pertinent part, the AMC determined that without a location and approximate date and unit, it was impossible to investigate the stressor.  At that time, such a determination was indeed appropriate.  However, in July 2013, the Veteran underwent a VA examination at which time he identified one stressor as having occurred off the coast of New England in November 1969, another having occurred onboard a boat to which he was assigned in the summer of 1971, and the third having occurred while stationed at Sheboygan, Wisconsin.  Additional details related to the units to which he was assigned at this these times are documented in the service personnel records.  The AMC, however, did not review the information and reassess the ability to corroborate the Veteran's stressors.  For this reason, this aspect of the post-remand development is inadequate and, therefore, requires additional remand.

As to the opinion provided at the time of the July 2013 VA examination, the Board also finds inadequacy.  The Board's 2012 remand found inadequacy in a 2007 VA examiner's opinion.  In particular, the Board found the VA examiner's opinion that the Veteran's depression is not causally connected to his hypertension to be inadequate, because it was based solely on the Veteran's self-report of experiencing depression throughout his life, and ignored other statements suggesting a relationship between the high blood pressure and depression.  The Board found the examiner's conclusions to be inconsistent.  The July 2013 VA examiner, however, did not address whether the Veteran's psychiatric disability, which has included symptoms of depression and anxiety, was caused or permanently worsened by his hypertension.  

Moreover, the VA examiner was also to assess whether a current diagnosis of PTSD is warranted.  The narrative portion of the July 2013 VA examination report suggests that the Veteran does not have PTSD, however, in the area of the examination worksheet listing the various criteria for PTSD, the examiner checks the boxes indicating that all diagnostic criteria for the disability are met.  Thus, this aspect of the examination report is internally inconsistent.

The July 2013 VA examiner also found that the Veteran's major depressive disorder is less likely than not related to his service stressors, and that the major depressive disorder originated during his childhood following the death of his father.  The examiner went on to state that it is reasonable to assume that the veteran's service stressors, "probably aggravated his symptoms for a temporary period of time, but do not appear to be the current source of aggravated symptoms."  This opinion seemingly suggests that the Veteran had a preexisting psychiatric disability; however, the reasoning for this finding was not sufficiently explained.  The Veteran's March 1968 entrance examination includes a notation that there was no psychiatric evaluation at the time because no facilities were available at the unit.  The accompanying Report of Medical History, completed by the Veteran, shows that he reported no history of trouble sleeping, nightmares, depression or excessive worry, or suicide attempts.  The following month, however, he was afforded a psychiatric evaluation after appearing nervous during basic training.  He was diagnosed with hyperventilation.  The physician explained the dynamics of hyperventilation and assured the Veteran that he had no significant physical medical problems.  The Veteran was urged to develop insight with respect to his anxiety.  Later in April 1968, the Veteran again reported feeling very nervous and expressed a desire to leave basic training.  The Veteran was very homesick and thought of basic training as a "concentration camp."  He also spoke of killing himself or going absent without leave.  The physician found no evidence of a thinking disorder or severe depression; rather, the physician found the Veteran "to be simply an immature recruit."  In May 1968, the Veteran reported feelings of nervousness.  Subsequent treatment records do not show any psychiatric symptomatology.  Significantly, his January 1980 Report of Medical Evaluation at separation indicates that his psychiatric state was within normal limits, with no personality deviation.  Considering these in-service clinical reports, as well as a lack of finding of psychiatric disability, or report of psychiatric symptoms at the time the Veteran entered service, the Board is unclear as to any reasoning for the 2013 VA examiner to suggest that his current depressive disorder preexisted service.  The Board, therefore, also finds the examiner's opinion as to the depressive disorder to be inadequate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described above, the July 2013 examination report is inadequate.  Therefore, the claim must again be remanded in order to obtain adequate medical opinions.

Finally, on remand, ongoing, non-duplicative VA treatment records related to the claimed disability should be associated with the record.  The evidence in this case include records of treatment at the VA Medical Center (VAMC) in St. Cloud, Minnesota, and at the Twin Ports VA Outpatient Clinic (VAOPC) dated from July 2003 to January 2010.  The only clinical record since January 2010 is a September 2014 notation by the St. Cloud VAMC that the Veteran was undergoing inpatient care at that time.  Updated records should be associated with the record on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent VA and private medical records, to include records from the St. Cloud VAMC, the Twin Ports VAOPC, and any other healthcare facility from which the Veteran received treatment for a psychiatric disability since his separation from service.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC must review the evidence of record and prepare a summary of all claimed stressors, to include the incidents involving the Veteran's Coast Guard search and rescue activities, and all incidents referenced in the July 2013 VA examination report.  The RO or AMC must then attempt to obtain the unit search and rescue records for the approximate date ranges in question.  All documentation received by the RO or the AMC with respect to verification of any stressor must be associated with the record.

Thereafter, the RO or the AMC must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor(s), to include consideration of 38 C.F.R. § 3.304(f)(3).  The RO or the AMC must then make a determination as to whether the evidence establishes the occurrence of an alleged stressor or stressors.

3.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who conducted the July  2013 VA examination, if available.  

Based upon the prior examination results and the review of the other pertinent evidence of record, the physician should identify each acquired psychiatric disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present during the Veteran's active service and if so, whether the disorder clearly and unmistakably existed prior to the Veteran's active service and, if so, whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of the active service.  

With respect to any acquired psychiatric disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  If not the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected hypertension.   

The examiner must reconcile the July 2013 report finding that the Veteran does not carry a PTSD diagnosis, with the determination that each of the various diagnostic criteria for PTSD are met.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found by the RO to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If PTSD is not diagnosed, the examiner, to the extent possible, must reconcile that conclusion with the previous clinical records showing the existence of PTSD.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by a psychiatrist or psychologist who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for a psychiatric disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

